Citation Nr: 0711667	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from December 1947 to February 
1954.  He died in April 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied service connection for 
the cause of the veteran's death.

In May 2005 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran died in April 2003.  The Certificate of Death 
states that the immediate cause of the veteran's death was 
respiratory arrest due to or a consequence of Amyotrophic 
Lateral Sclerosis (ALS).  CREST syndrome was listed as a 
significant condition contributing to death.

2.  During the veteran's lifetime, service connection was 
established for residuals of cold injury, right lower 
extremity, evaluated as 30 percent disabling; residuals of 
cold injury, left lower extremity, evaluated as 30 percent 
disabling; bilateral hearing loss, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
peripheral neuropathy, left lower extremity, evaluated as 10 
percent disabling; peripheral neuropathy, right lower 
extremity, evaluated as non-compensably disabling; and basal 
cell carcinoma of the nose, evaluated as non-compesanbly 
disabling.  His combined disability rating was 70 percent 
from April, 2001.  He was entitled to individual 
unemployability since May 2002.

3.  The veteran's CREST syndrome was not manifest in service 
and is unrelated to service.

4.  ALS was not manifest during service or within one year of 
separation and it is not otherwise related to service.

5.  A service connected disability did not cause or 
contribute to the veteran's death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for the cause 
of the veteran's death.  The appellant was provided adequate 
notice as to the evidence needed to substantiate her claim.  
In a VCAA letter of October 2003 the appellant was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on her behalf, and what 
evidence was to be provided by her.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board notes that the VCAA notice did not predate the 
rating decision.  However, the appellant was given time to 
respond and submit evidence and a supplemental statement of 
the case was issued after the appellant was provided with 
notice.  This constitutes due process.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in October 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, available service medical records, a 
death certificate, private medical records and VA medical 
opinions have been obtained.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the 
appellant with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criterai and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

After a careful review of the evidnece of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the veteran's 
death.  

The veteran died in April 2003.  According to the Certificate 
of Death, the immediate cause of death was respiratory arrest 
due to or as a consequence of Amyotrophic Lateral Sclerosis 
(ALS).  CREST (calcinosis, Raynaud phenomenon, esophageal 
motility disorder, sclerodactyly, and telagiectasia) syndrome 
was listed as a significant condition contributing to death.

During the veteran's lifetime, service connection was 
established for residuals of cold injury, right lower 
extremity, evaluated as 30 percent disabling; residuals of 
cold injury, left lower extremity, evaluated as 30 percent 
disabling; bilateral hearing loss, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
peripheral neuropathy, left lower extremity, evaluated as 10 
percent disabling; peripheral neuropathy, right lower 
extremity, evaluated as non-compensably disabling; and basal 
cell carcinoma of the nose, evaluated as non-compensably 
disabling.  His combined disability rating was 70 percent 
from April 2001.  A total rating on the basis of individual 
unemployability had been in effect since May 2002.

In support of her claim, the appellant has submitted private 
physicians' statements.  One statement from Dr. H.J.M. dated 
in July 2003 indicated that the veteran's service-connected 
cold injury "is considered a probable cause of at least some 
aspects of [CREST] syndrome, which in turn played a role in 
[the veteran's] death."  Another statement from Dr. F.W.M. 
dated in June 2003 indicated that there are a few reported 
cases of cold exposure and later CREST, but that there are no 
studies on the relationship and therefore, there is no 
evidence that cold exposure and CREST are causally related.  
In a January 2006 statement Dr. H.J.M. stated that he treated 
the veteran at his home and as a hospice patient.  He noted 
he listed CREST syndrome as a contributing cause of the 
veteran's death because of his documented pulmonary fibrosis 
in a VA chest x-ray.  He goes on to note that scleroderma, a 
component of CREST, has a 65+% incidence of pulmonary 
fibrosis and therefore likely contributed to the veteran's 
respiratory arrest.

A VA examination of September 2002 noted that the veteran had 
been diagnosed with ALS, Raynaud's syndrome, and scleraderma 
and CRES syndrome.  He was diagnosed with Raynauds disease 
and peripheral neuropathy due to frostbite sustained in the 
Korean War, ALS and basal cell carcinoma of the nose due to 
frostbite sustained in the Korean War.

In a June 2003 note from Dr. R.R., he notes that the 
veteran's CREST syndrome, which is a form of scleroderma, was 
a co-morbidity but did not contribute substantially to the 
veteran's death.  

In October 2003, a VA medical opinion was obtained.  The 
examiner reviewed the record before rendering the opinion.  
The examiner opined, in pertinent part, that there "is not 
enough evidence in the C-file to make a causal relationship 
between [the veteran's] cold injury and his CREST syndrome on 
a more likely than not basis."  He further stated that 
"there is not enough evidence in the medical literature or 
in the chart to indicate that this condition, CREST syndrome, 
is caused by cold injury on a more likely than not basis."  

A July 2006 VA medical opinion notes that the veteran died 
from ALS and that the veteran's doctors feel that pulmonary 
fibrosis contributed to the veteran's cause of death and that 
the pulmonary fibrosis is related to CREST syndrome as the 
veteran had sclerodactyly diagnosed by a Dr. B.  "However, 
there is no evidence in the C File that proves on a more 
likely than not basis that this individual's cold injury 
caused his CREST syndrome or substantially contributed to his 
cause of death or lent assistance to the cause of death or 
was causally connected to the veteran's death."  The 
examiner noted that there is no literature that proves that 
CREST syndrome is caused by cold injury per se.  Upon 
reviewing medical literature, he noted that "medical 
literature does not indicate on a more likely than not basis 
that cold injury causes the CREST syndrome per se."   

An October 2006 VA medical opinion notes that the examiner 
reviewed the claims file and medical literature.  He noted 
that he could not find any medical literature which stated 
that CREST syndrome is caused by cold injury per se.  He went 
on to note that cold injury can cause Raynaud's syndrome but 
that Raynaud's syndrome is not synonymous with CREST 
syndrome.  He was not able to find any literature which 
states that cold injury causes pulmonary fibrosis or death 
from lung disease on a more likely than not basis.  He 
further noted that the veteran was suffering form ALS at a 
rapidly progressive loss of function, which also compromises 
pulmonary excursion and that most likely, the veteran died 
from ALS and pulmonary fibrosis causing respiratory failure 
and respiratory death.  Finally he opined that "[t]here is 
no medical literature that I can find which could indicate 
that cold injury caused pulmonary fibrosis or caused any 
aspects of the CREST syndrome apart from Raynaud's phenomena, 
which by itself would not be associated with lung disease or 
with deaths from lung or respiratory failure.  Therefore, I 
am not able to determine on an 'as likely as not' basis that 
this patient's cold injury contributed or caused his death 
from ALS and pulmonary fibrosis."

Upon careful review of the evidence of record, the Board 
finds that the competent evidence of record is against a 
finding that the veteran's respiratory arrest, ALS or CREST, 
were incurred in or aggravated during service.  Although the 
veteran's death certificate reported respiratory arrest, ALS 
and CREST as causes of death, there is no competent evidence 
linking these disorders to the veteran's active service.  
There is also no evidence that any service-related disability 
substantially or materially contributed to the cause of his 
death.  Therefore, service connection for the cause of the 
veteran's death is not warranted.

The Board notes that there are opinions of record.  Letters 
from the veteran's private physician Dr. H.J.M., state that 
the veteran's diagnosed CREST syndrome contributed to the 
veteran's death as scleroderma is a component of CREST and 
therefore likely contributed to the veteran's respiratory 
arrest.  VA medical opinions of July and October 2006 state 
that after reviewing the claims file and available medical 
literature, the examiner could not determine that the 
veteran's service connected cold injuries contributed or 
caused the veteran's death from ALS and pulmonary fibrosis.  
The examiner further noted that there was no medical 
literature that stated that CREST was caused by a cold 
injury.  The Board places greater weight on the VA examiners 
opinions because their opinions are based on more thorough 
examinations of the record and available medical literature.  
Ultimately the Board has the obligation to assess the weight 
of the evidence.  

Dr. H.J.M. did state that cold injury was considered a 
probable cause of some aspects of CREST syndrome.  He also 
stated that the CREST syndrome and in particular pulmonary 
fibrosis were contributing factors.  However, he did not 
clearly identify which aspect of CREST syndrome may have been 
caused by cold injury.  The July 2006 VA examiner clarified 
that the private doctor's statement likely refers to 
Raynaud's and Raynaud's was associated with CREST syndrome 
and cold injury.  However, Raynaud's was not associated with 
pulmonary fibrosis.  Nothing in the private or VA opinions 
establishes a relationship between a service connected 
disability and pulmonary fibrosis, all elements of CREST 
syndrome or ALS.  Nothing in the private or VA opinions 
establish that the veteran died as a result of cold injury or 
a combination of service connected disabilities.  

This Veterans Law Judge has reviewed and considered each 
opinion and concludes that the VA examiners opinions that the 
veteran's cold injury did not cause or contribute 
substantially to the veteran's death is more probative than 
the private physician's opinions.  The Board accepts that 
cold injury may produce Raynaud's and that Raynaud's is also 
an element of CREST syndrome.  However, this does not mean 
that cold injury causes CREST syndrome or that the Raynaud's 
causes the other elements of CREST syndrome.  It also does 
not mean that cold injury or Raynaud's causes pulmonary 
fibrosis.  

The most probative evidence, including the October 2006 
clarification from Dr. H.J.M., establishes that the causes of 
death were a combination of ALS and pulmonary fibrosis (a 
component of CREST syndrome).  However, there is no competent 
evidence of pulmonary fibrosis or ALS during service or for 
many years thereafter.  Although the Raynaud's associated 
with cold injury may overlap with the "R" in CREST 
syndrome, neither cold injury nor Raynaud's nor any service 
connected disability has been established to have caused the 
veteran's death.

While the appellant has asserted that there is a relationship 
between the cause of the veteran's death, namely CREST, and 
service, she does not have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). The Board finds the 
preponderance of the evidence is against the appellant's 
claim, and thus the benefit-of-the-doubt rule is not for 
application.  Id.





ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


